Citation Nr: 1448029	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  04-42 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1976 to May 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the North Little Rock, Arkansas, Regional Office (RO) which reopened and denied the Veteran's claim of entitlement to service connection for PTSD.  

In October 2007, the Board also determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD, and then remanded the claim for additional action.  In February 2010, additional remand was warranted.  In a September 2012 decision, the Board denied the service connection claim for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court vacated the September 2012 Board decision, and remanded the case to the Board for further proceedings consistent with the Memorandum. 

The Board has reframed the original issue of service connection for PTSD as entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD, depression, and anxiety in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran essentially contends that he has an acquired psychiatric disorder due to being assaulted in service, "almost [being] killed in [an] airplane flying over Alaska," and being arrested and falsely accused in Japan. 

The Court vacated the prior Board decision because of its reliance on a May 2012 VA advisory medical opinion, which was based in part on inaccurate facts.  Specifically, the clinician noted "broad discrepancies in the patient's multiple evaluations" and noted that it was "more likely than not that the patient is malingering."  The letter specifically referenced how the Veteran at one point described being physically assaulted by three black soldiers in service; while at other times, he stated that he was assaulted by white men.  A close read of the record confirms that in January 1994 records, while indeed noting the Veteran was assaulted by white men, the Veteran stated that that assault took place three years earlier, because he was dating one of their girlfriends, not during service.  Thus, it was a separate post-service assault.  

Second, the clinician appeared to have relied on the Veteran having been first subject to disciplinary actions starting September 1976, which would predate the alleged October 1976 assault.  However, his personnel file shows that in September 1976, the Veteran was merely counseled for the purpose of making the individual aware of his duty obligations and responsibilities.  It was not until December 1976 when the Veteran's records note that the Veteran was failing to report at assigned times.  

For these reasons, the Court found that the opinion is inadequate.  As the Court ordered, an adequate opinion is required in its place. 

The Court also noted that "if the appellant seeks medical records from Dr. [K.D.] or military unit records from JSRRC, VA must assist him in gathering them."  The Veteran's representative submitted an appellate brief in October 2014, mischaracterizing the Court's directive, indicating that it had remanded the case to the Board for further development, noting that "private treatment records from Dr. D., as well as any other personnel or medical treatment records that will assist the veteran in supporting his claim, must be obtained."  The Board will read this broadly as a request for assistance in obtaining the private medical records, which notably the Veteran himself has already refused to cooperate with VA in obtaining. It will also read this broadly as a request for different personnel records that may exist but have escaped the net of the prior extensive requests.

Regarding the private treatment records, the Veteran submitted nexus opinions from Dr. K.D. in January and April 2003, who stated he had been treating the Veteran for six months, and stated that the Veteran suffers from PTSD resulting from "incidents that occurred while was on active duty with the U.S. Air Force." There is no mention of what these "incidents" were, and no rationale has been given for this opinion.  The Veteran specifically refused in April 2010 to submit authorization for VA to obtain these records.  Upon remand, the Veteran is requested again to submit authorization for VA to obtain records from this clinician.  If such authorization is obtained, the clinician should also be asked to explain his opinion, if possible.

The Veteran did submit an August 2014 authorization for VA to obtain records from the Walker Family Clinic, UAMS Medical Center-Psychiatric Research Institute in Little Rock Arkansas.  That authorization should be acted upon.

Regarding additional service records, in December 1994, VA received a letter from the chief of the Air Force Reference Branch stating that they had sent all available medicial and dental records, and that no additional medical records were on file.  The Veteran was sent a letter in December 1994 stating that VA had attempted to obtain his service medical records from the National Personnel Records Center with no success to date.  In April 2003, VA sent a Personnel Information Exchange System (PIES) request to furnish the Veteran's entire personnel file.  In September 2010, VA sent another PIES request.  Personnel and medical records have been obtained, but the Veteran contends there is documentation still outstanding from the United States Army and Joint Services Records Research Center (JSRRC).  Therefore, upon remand, VA should attempt to locate these records.   


Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate repositories, including the JSRRC and request that a search be conducted for (1) crime or incident reports pertaining to an attack or attacks upon a service member on Kadena, Japan, United States Air Force Base in October 1976; (2) reports drafted or filed by the Veteran's superior officers referencing either an attack upon the Veteran or allegations of assault; (3) reports of disciplinary actions taken against the Veteran that are not already incorporated into his personnel file; and (4) all mental health evaluations of the Veteran. 

2.  Solicit an appropriate release from the Veteran for his private treating clinician, K. D., M.D., and request that he provide copies of all clinical documentation pertaining to his treatment of the Veteran.  

Additionally, Dr. K.D. should be asked to provide a factual basis for his determination that the Veteran's PTSD is related to service.  See nexus opinion, dated April 23, 2003, in volume 1 of the claims file.

If no additional records from Dr. K.D. can be located, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records.  

3.  Obtain any outstanding treatment records from the Walker Family Clinic, UAMS Medical Center-Psychiatric Research Institute in Little Rock Arkansas per the Veteran's August 2014 Authorization.  

If no records can be located, as required by 38 C.F.R. 
§ 3.159(e), inform the Veteran of the status of the records. 

4.  Schedule the Veteran for an examination to determine the nature and etiology of any current acquired psychiatric disability, to include PTSD, depression, and anxiety.  The claims file, and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

a.  Based on examination findings, historical records, and medical principles, the examiner must give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD under DSM. 

b.  If a diagnosis of PTSD is deemed appropriate, the examiner should opine whether it is as likely as not (a 50 percent or greater probability) that any in-service stressful experience described by the Veteran occurred (e.g., the alleged in-service personal assault in October 1976), or PTSD is otherwise related to service. 

c.  For any other psychiatric disability or disabilities diagnosed, the examiner should opine whether it is as likely as not (a 50 percent or greater probability) that the current disability was in whole or part the result of the claimed in-service incidents or is otherwise attributable to service. 

d.  The examiner should also note the date of onset of any current disability found on examination. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner must address pertinent evidence and discuss all contradictory evidence of record, while accurately reflecting any of the Veteran's statements.  Note that the May 2012 advisory opinion misrepresents two facts: the Veteran's reported assault by white men occurred after service, not during; his first disciplinary actions occurred in December 1976, after the alleged October 1976 assault.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
5.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto. The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

